of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c january cc ita b04 conex-152170-08 number info release date uil ------------------------------ ------------------------ ------------- ------------------------------- dear ----------------- i am responding to your letter to president george w bush dated date which was referred to this office by the white house and the commissioner of internal revenue your letter pertains to the time available to complete deferred like-kind_exchanges under sec_1031 of the internal_revenue_code sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment sec_1031 allows taxpayers to structure deferred like-kind_exchanges under sec_1031 property may be treated as like-kind_property if it is a identified as property to be received in the exchange replacement_property on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange relinquished_property and b received before the earlier of the date that i sec_180 days after the date on which the taxpayer transfers the relinquished_property or the due_date determined with regard to extensions for the transferor's federal_income_tax return for the taxable_year in which the transfer of the relinquished_property occurs in your letter you suggest that the time period to complete a sec_1031 exchange be changed to permit a taxpayer to obtain a 1-time automatic_extension of an additional days to complete the exchange you request this change be made either by the internal_revenue_service or by congress and provide suggested statutory language that would amend sec_1031 in a recent telephone conversation you and ----- --------------------------- of this office both concluded that the change you suggest to sec_1031 would require congressional rather than administrative action accordingly pursuant to that conversation we will refer your letter to the office_of_tax_legislative_counsel tlc of the united_states department of conex-152170-08 the treasury for that office’s consideration as you requested we will inform tlc that you would be happy to discuss your suggestion further with them either by letter or by tlc calling you at ----- ------------- thank you for your interest in this matter if we can assist you further please call ---------- --------------or me at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
